Citation Nr: 1620032	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  08-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for diabetes mellitus and assigned a 10 percent disability rating.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the Los Angeles, California RO.  A transcript of the hearing has been associated with the claims file.

This claim was previously before the Board in July 2013, at which time it was remanded for clarification of the records.  That action having been completed, this claim is once again before the Board for further appellate review.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was originally filed by the Veteran in March 2007 as a claim for service connection of diabetes mellitus type 2.  At that time, the Veteran's medical records indicated that he had been diagnosed with diabetes mellitus in March 2007.  That being the case, the Veteran was provided with a VA medical examination regarding diabetes in June 2007.  

At that time, the examiner noted the Veteran's report that he had recently been diagnosed with diabetes, but that he was able to control his disorder with dietary management.  Testing of the Veteran's blood glucose during this examination yielded a result of 105.  Thereafter the examiner stated "for the Veteran's claimed condition of diabetes mellitus, the diagnosis is unchanged."  However, the examiner did not provide any rationale for his diagnosis.  

The Veteran was then granted service connection and assigned a 10 percent rating for diabetes mellitus.  After the Veteran' disagreed with that rating, he was again examined by a VA medical examiner in February 2012, at which time the Veteran's blood was again tested, this time yielding a blood glucose reading of 80.  This examiner then stated that the Veteran' did not meet the criteria for a diagnosis of diabetes.  This examiner then provided rationale for his conclusion in a May 2012 statement, in which he explained the various clinical diagnostic criteria which must be satisfied for a patient to be diagnosed with diabetes mellitus.  The examiner then noted that the only evidence relating to such a diagnosis in the Veteran's claims file at that time was a March 2007 report of an A1C reading of 6.0 percent, which did not meet the clinical criteria.  The examiner also discussed how the blood glucose reading taken in February also did not satisfy the criteria for a diagnosis of diabetes.  Thus, the examiner concluded that "no diagnostic criteria are present that support a diagnosis of diabetes mellitus."

Another medical opinion was then obtained in July 2012 from another VA medical professional who also reviewed the Veteran's entire claims file.  This examiner opined that the Veteran's medical records "show that the Veteran does NOT meet criteria for a diagnosis of Type II Diabetes Mellitus" (emphasis included).  The examiner went on to again discuss the Veteran's historical blood glucose and A1C findings, which he said "does NOT meet American Diabetes Association criteria for the diagnosis of Type II Diabetes" (emphasis included).  The examiner went on to state that "there WAS clear and unmistakable error in granting [the Veteran] service connection for this condition" (emphasis included).

While the question of any legal error in granting the Veteran service connection for diabetes is a question reserved for the Secretary of VA, and not for the examiner, the July 2012 medical examiner's statement is indicative of his confidence in his opinion that the Veteran is not properly diagnosed with diabetes mellitus. 

Generally speaking, service connection of a disability requires the existence of a current disability.  Accordingly, the evidence in the claims file in this case raises appreciable questions as to whether the Veteran has a current disability of diabetes mellitus.  Thus, a question is raised in this case as to the continuing propriety of the grant of service connection for diabetes mellitus.  

The Board therefore finds that adjudication of the Veteran's claim for an increased disability rating is dependent upon a determination as to the propriety of the Veteran's service connection for diabetes, given that the question is clearly raised by the record.  As such, this claim is remanded pending such a determination by the AOJ, as disposition of that question may render this claim moot.

Accordingly, the case is REMANDED for the following action:

1. Develop the question of the continuing propriety of the Veteran's service connection for diabetes mellitus in light of the medical evidence now in the file.  In considering this issue, the AOJ is instructed to conduct any necessary development, including but not limited to obtaining additional medical records and conducting additional medical examinations of the Veteran and his claims file, as is deemed necessary.  

The Veteran must be provided with an opportunity to provide additional evidence on this question.

2. After such development is completed, issue a formal decision to the Veteran and his representative regarding the continuing propriety of the Veteran's service connection for diabetes mellitus.  Such a determination must be associated with the claims file, and the Veteran must be afforded an appropriate amount of time for response.  

3. After such actions have been completed, readjudicate the Veteran's claim for an increased disability rating for diabetes mellitus, consistent with all applicable laws and regulations.  If the Veteran's claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




